Exhibit 4.16 Date May 20, 2013 DIANA SHIPPING INC. as Lender - and- ELUK SHIPPING COMPANY INC. as Borrower - and- DIANA CONTAINERSHIPS INC. as Guarantor LOAN AGREEMENT relating to an unsecured term loan facility of up to US$50,000,000 to be used for general corporate purposes and working capital requirements THIS AGREEMENT is made on May 20, 2013 BETWEEN DIANA SHIPPING INC., a corporation incorporated under the laws of The Republic of the Marshall Islands whose registered office is at Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands MH 96960 (the "Lender"), as lender; ELUK SHIPPING COMPANY INC., a corporation incorporated under the laws of The Republic of the Marshall Islands whose registered office is at Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands MH 96960 and any wholly-owned subsidiary of the Guarantor that becomes an Additional Borrower pursuant to Section 12 hereof (each a "Borrower", collectively the "Borrowers"), as borrowers; and DIANA CONTAINERSHIPS INC., a corporation incorporated under the laws of The Republic of the Marshall Islands whose registered office is at Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands MH 96960 (the "Guarantor"), as guarantor. BACKGROUND The Lender has agreed to make available to the Borrowers an unsecured term loan facility of up to Fifty million United States Dollars (US$50,000,000) in up to five (5) advances for general corporate purposes and working capital requirements. IT IS AGREED as follows: 1 INTERPRETATION Definitions. "Additional Borrower" means any wholly-owned subsidiary of the Guarantor who becomes a party to this Loan Agreement pursuant to Section 12 by executing an Accession Agreement in substantially the form attached hereto as Schedule Il and an amended Note. "Advance(s)" means any amount advanced to the Borrower with respect to the Loan pursuant to Section 2 or (as the context may require) the aggregate amount of all Advances for the time being outstanding; "Agreement" means this unsecured term loan facility agreement, as the same shall be amended, modified or supplemented from time to time; "Availability Period" means the period commencing on the date of this Agreement and ending on the date falling six (6) months after such date; "Back End Fee" shall have the meaning ascribed thereto in Clause 10; "Banking Day(s)" means day(s) on which banks are open for the transaction of business in Athens and New York; "Borrower(s)" shall have the meaning ascribed thereto in the preamble and as the context may require shall include any Additional Borrowers; "Dollars" and the sign "$" means the legal currency at any relevant time hereunder, of the United States of America; "Drawdown Date" means in relation to an Advance, the date, being a Banking Day, upon which the Borrower requested that an Advance be made available to the Borrower, and such Advance is made, as provided in Section 2; "Drawdown Notice" means a notice by which an Advance is requested to be made by the Borrower substantially in the form of Schedule 1 hereto; "Events of Default" means any of the events or circumstances described in Clause 7; "Indebtedness" means, as to the Borrower, without duplication, (i) all indebtedness of the Borrower for borrowed money or for the deferred purchase price of property or services, (ii) the maximum amount available to be drawn under all letters of credit, bankers' acceptances and similar obligations issued for the account of the Borrower and all unpaid drawings in respect of such letters of credit, bankers' acceptances and similar obligations, (iii) all indebtedness of the types described in clause (i), (ii), (iv), or (v) of this definition secured by any lien on any property owned by the Borrower, whether or not such indebtedness has been assumed by the Borrower (provided that, if the Borrower has not assumed or otherwise become liable in respect of such indebtedness, such indebtedness shall be deemed to be in an amount equal to the fair market value of the property to which such lien relates as determined in good faith by the Borrower, (iv) all contingent obligations of the Borrower, and (v) all obligations under any hedging agreement or under any similar type of agreement; "Interest Period" means a period determined in accordance with Clause 5; "Lender" shall have the meaning ascribed thereto in the preamble; "LIBOR" means the rate per annum equal to the offered quotation for deposits in Dollars for a period equal to, or as near as possible equal to, the relevant Interest Period which appears on REUTERS BBA Page LIBOR 01 at or about 11.00 a.m. (London time) on the Quotation Date for that Interest Period (and, for the purposes of this Agreement, "REUTERS BBA Page LIBOR 01" means the display designated as the "REUTERS BBA Page LIBOR 01" on the Reuters Money News Service or such other page as may replace REUTERS BBA Page LIBOR 01 on that service for the purpose of displaying rates comparable to that rate or on such other service as may be nominated by the British Bankers' Association as the information vendor for the purpose of displaying British Bankers' Association Interest Settlement Rates for Dollars); "Loan" means the term loan to be made available to the Borrower by the Lender in an amount not exceeding Fifty million Dollars ($50,000,000) in up to five (5) advances pursuant to Section 2 hereof; "Margin" means five per cent. per annum; "Note" means the promissory note to be executed by a Borrower to the order of the Lender to evidence the Loan, substantially in the form set out in Exhibit A, which Note may be amended from time to time to reflect Additional Borrowers; "Prepayment Date" shall have the meaning ascribed thereto in Clause 10; "Repayment Date" means the fourth anniversary of the first Drawdown Date, on which day the Loan is to be repaid; "Vessels" means any vessel purchased by a Borrower after the execution date of this Agreement. 2 FACILITY Amount of facility. Subject to the other provisions of this Agreement, the Lender shall make available to the Borrowers the Loan in up to five (5) advances. Purpose of Loan. The Borrowers undertake to use the Loan for general corporate purposes, working capital requirements and for partially financing the acquisition cost of the Vessels; provided, however, that allVessels shall be acquired by a Borrower within twelve (12) months of the execution of this Agreement. 3 DRAWDOWN 3.I Request for Advance. Subject to the following conditions, a Borrower may request an Advance be made by no later than 2 Banking Days prior to the intended Drawdown Date. A Borrower may request an Advance for up to the full undrawn portion of the Loan at any time. Any person becoming an Additional Borrower may request an Advance in an amount not exceeding the undrawn portion of the Loan and all Borrowers shall execute an amended and restated Note pursuant to which all Borrowers will be jointly and severally liable for the entirety of the Loan. Availability.The conditions referred to in Clause 3.1 are that: a) the Drawdown Date has to be a Banking Day during the Availability Period; and b) the aggregate amount of all Advances shall not exceed 550,0013,000. 4 INTEREST Payment of normal interest. Subject to theprovisions of this Agreement, interest on the Loanin respect of each Interest Period shall be paid by the Borrowers on the last day of that Interest Period. Normal rate of interest. Subject to the provisions of this Agreement, the rate of interest on the Loan shall be the aggregate of (i) the Margin, and (ii) LIBOR for that Interest Period. 5INTEREST PERIODS Commencement of Interest Periods. The first Interest Period applicable to an Advance shall commence on the Drawdown Date relative to that Advance and each subsequent Interest Period shall commence on the expiry of the preceding Interest Period. Duration of Interest Periods. each Interest Period shall be: a) 3 or 6 months; or b) such other period as the Lender may agree with the Borrowers. 6 REPAYMENT AND PREPAYMENT Repayment. Subject to the provisions of this Section 6 regarding voluntary prepayments and the application thereof, each Borrower shall, on the Repayment Date, repay the principal amount of the Loan for which such Borrower is obligated under the applicable Note, and accrued interest thereon. Voluntary prepayment. Each Borrower may prepay the whole or any part of the Loan, without penalty, at any time during the term of the Loan. 7 EVENTS OF DEFAULT Events of Default. An Event of Default occurs if: a) a Borrower fails to pay when due or (if so payable) on demand any sum payable tinder this Agreement; or b) any formal declaration of bankruptcy or any formal statement to the effect that any Borrower or the Guarantor is insolvent or likely to become insolvent is made by any third party; or a provisional liquidator is appointed in respect of the any or Guarantor, a winding up order is made in relation to the Borrower or Guarantor; or c) any event occurs, any proceedings are opened or commenced or any step is taken which, in the opinion of the Lender is similar to any of the foregoing; or d) a change of control, merger or acquisition with respect to any Borrower or the Guarantor; or e) any Borrower fails to pay any Indebtedness in the outstanding principal amount equal to or exceeding Five Hundred Thousand Dollars ($500,000) or such Indebtedness is, or by reason of such default is subject to being, accelerated or any party becomes entitled to enforce the security for any such Indebtedness and such party shall take steps to enforce the same, unless such default or enforcement is being contested in good faith and by appropriate proceedings or other acts and the Borrower shall set aside on its books adequate reserves with respect thereto. Actions following an Event of Default. On, or at any time after, the occurrence of an Event of Default the Lender may: a) serve on the Borrowers a notice stating that all obligations of the Lender to the Borrowers under this Agreement are terminated, provided that no notice shall be required in connection with the events contemplated by 7.1(b) and (c); and/or b) serve on the Borrowers a notice stating that the Loan, all accrued interest and all other amounts accrued or owing under this Agreement are immediately due and payable or are due and payable on demand, provided that no notice shall be required in connection with the events contemplated by 7.1(b) and (c); and/or c) take any other action which, as a result of the Event of Default or any notice served under paragraph (a) or (b), the Lender is entitled to take under any applicable law. Termination of Loan. On the service of a notice under paragraph (a) of Clause 7.2, the Loan and all other obligations of the Lender to the Borrowers under this Agreement shall terminate. Acceleration of Loan. On the service of a notice under paragraph (b) of Clause 7.2, the Loan, all accrued interest and all other amounts accrued or owing from the Borrowers under this Agreement shall become immediately due and payable or, as the case may be, payable on demand. 8 NOTICES General. All notices, requests, demands and other communications to any party hereunder shall be in writing (including prepaid overnight courier, facsimile transmission or similar writing) and shall be given to the Borrowers, the Guarantor and the Lender at their respective address or facsimile number set forth below or at such other address or facsimile numbers as such party may hereafter specify for the purpose by notice to each other party hereto. Each such notice, request or other communication shall be effective (i) if given by facsimile, when such facsimile is transmitted to the facsimile number specified in this Section 8.1 and telephonic confirmation of receipt thereof is obtained or (ii) if given by mail, prepaid overnight courier or any other means, when received at the address specified in this Section or when delivery at such address is refused. Addresses for communications. A notice shall be sent: a) to the Borrower: Eluk Shipping Company Inc. c/o Unitized Ocean Transport Limited Pendelis 18, alaio Faliro Athens Greece Fax No. +30 216 6002599 b) to the Guarantor: Diana Containerships Inc. c/o Unitized Ocean Transport Limited Pendelis 18, alaio Faliro Athens Greece Fax No. +30 216 6002599 c) to the Lender Diana Shipping Inc. Pendelis 16, alaio Faliro Athens Greece Fax No. +30 9 COVENANTS Liens. No Borrower shall create, assume or permit to exist, any mortgage, pledge, lien, charge, encumbrance or any security interest whatsoever upon any vessel acquired by such Borrower with respect to which a portion of the funding was obtained pursuant to the terms of this Agreement except (a) liens in favor of the Lender, (b) pledges or deposits to secure obligations under workmen's compensation laws or similar legislation, deposits to secure public or statutory obligations, warehousemen's or other like liens, or deposits to obtain the release of such liens and deposits to secure surety, appeal or customs bonds on which such Borrower is the principal, as to all of the foregoing, only to the extent arising and continuing in the ordinary course of business or (c) other liens, charges, encumbrances, pledges and deposits to secure obligations incidental to the conduct of the business of each such party, the ownership of any such party's property and assets and which do not in the aggregate materially detract from the value of each such party's property or assets or materially impair the use thereof in the operation of its business. Indebtedness. No Borrower shall incur, and the Guarantor shall not incur and shall not permit any Borrower or any other subsidiary of the Guarantor to incur, any Indebtedness without the prior written consent of the Lender. 10 FEES AND EXPENSES Back End Fee. The Borrowers, jointly and severally, agree to pay to the Lender, on the earlier of the Repayment Date or any date on which a voluntary prepayment is paid pursuant to Section 6.2 hereof (each a "Prepayment Date"), a back end fee in an amount equal to one and one quarter per cent. per annum (1.25%) of (i) the total amount of the Loan outstanding, with respect to a repayment made on the Repayment Date, or (ii) the amount of any prepayment made on a Prepayment Date (the "Back End Fee"), provided that such Back End Fee shall not exceed, in the aggregate for all Borrowers, $2,500,000. 11 GUARANTEE Guarantee and indemnity. In order to induce the Lender to make the Loan to the Borrower, the Guarantor irrevocably and unconditionally: a) guarantees, as a primary obligor and not merely as a surety, to Lender, the punctual payment and performance by each Borrower when due, whether at stated maturity, by acceleration or otherwise, of all obligations of the Borrower hereunder, whether for principal, interest, fees, expenses or otherwise (collectively, the "Guaranteed Obligations"); b) undertakes with the Lender that whenever any Borrower does not pay any Guaranteed Obligation when due, the Guarantor shall immediately on demand pay that Guaranteed Obligation as if it were the primary obligor; and c) indemnifies the Lender immediately, on demand, against any cost, loss or liability suffered or incurred by the Lender if any Guaranteed Obligation is or becomes unenforceable, invalid or illegal. Waiver of promptness, etc. The Guarantor hereby unconditionally and irrevocably waives promptness, diligence, notice of acceptance, presentment, demand for performance, notice of non-performance, default, acceleration, protest or dishonor and any other notice with respect to any of the Guaranteed Obligations. Waiver of revocation. The Guarantor hereby unconditionally and irrevocably waives any right to revoke this guarantee. 12 ADDITIONAL BORROWERS The parties acknowledge and agree that one or more current or future wholly-owned subsidiaries of the Guarantor may become Additional Borrowers under the Loan Agreement by executing and delivering an Accession Agreement, in substantially the form attached hereto as Schedule II, and an amended and restated Note, pursuant to which such Addition Borrower(s) shall agree to be bound by all terms and provisions of the Loan Agreement and the Note, and the Guarantor hereby guarantees all Guaranteed Obligations of such Additional Borrower. l2.2 Such Additional Borrowers shall be entitled to request Advances under this Loan Agreement in accordance with Section 3 hereof. In addition, the parties agree that all Borrowers shall be jointly and severally liable for all distributed before and after such Borrower became a party hereto. 13 AMENDMENT No amendment or supplement to this Loan Agreement or the Note shall be made without the prior written consent of The Royal Bank of Scotland plc, provided however, that no consent shall be required with respect to an amendment or supplement made in accordance with Section 12 hereof. 14 APPLICABLE LAW, JURISDICTION AND WAIVER Applicable Law. This Agreement shall be governed by and construed in accordance with the laws of the State of New York without regard to principles of conflicts of laws thereof other than Sections 5­1401 and 5-1402 of the General Obligations Law of the State of New York. Jurisdiction. The Borrowers and the Guarantor hereby irrevocably submits to the jurisdiction of the courts of the State of New York and of the United States District Court for the Southern District of New York in any action or proceeding brought against it by the Lender under this Agreement or under any document delivered hereunder. By executing and delivering this Agreement, each of the Borrowers and the Guarantor, for itself and in connection with its properties, hereby expressly and irrevocably (i) submits generally and unconditionally to the exclusive jurisdiction and venue of such courts, (ii) waives jurisdiction and venue of courts in any other jurisdiction in which it may be entitled to bring suit by reason of its present and future domicile or otherwise and any defense of forum non conveniens and (iii) agrees that service delivered to the addresses provided in Section 8 hereof and in accordance with Section 8 hereof is sufficient to confer personal jurisdiction over it in any such proceeding in any such court and (iv) agrees that such service is and would be effective and binding in every respect under the Federal Rules of Civil Procedure and the New York Practice Law and Rules, and the Borrower waives any defense or objection of insufficient service or service of process or of lack of personal jurisdiction. Notwithstanding anything herein to the contrary, the Lender may bring any legal action or proceeding in any other appropriate jurisdiction. WAIVER OF IMMUNITY. TO THE EXTENT THAT ANY BORROWER OR THE GUARANTOR HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM SUIT, JURISDICTION OF ANY COURT OR ANY LEGAL PROCESS (WHETHER THROUGH ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION, EXECUTION OF A JUDGMENT, OR FROM ANY OTHER LEGAL PROCESS OR REMEDY) WITH RESPECT TO ITSELF OR ITS PROPERTY, EACH BORROWER AND THE GUARANTOR EACH HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS AGREEMENT, THE NOTE, AND ANY INTEREST RATE AGREEMENT. WAIVER OF JURY TRIAL. IT IS AGREED BETWEEN THE BORROWERS, THE GUARANTOR AND THE LENDER THAT EACH OF THEM HEREBY WAIVES TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER PARTY HERETO AGAINST THE OTHER PARTY HERETO ON ANY MATTER WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS AGREEMENT AND THE NOTE. THIS AGREEMENT has been entered into on the date stated at the beginning of this Agreement. BORROWER SIGNED by ) Margarita Veniou )/s/ Margarita Veniou for and on behalf of ) Eluk Shipping Company Inc. ) in the presence of: ) Ioannis Zafirakis GUARANTOR SIGNED by ) Anastasios Margaronis )/s/ Anastasios Margaronis for and on behalf of ) Diana Containerships Inc. ) in the presence of: ) Ioannis Zafirakis LENDER SIGNED by )/s/ Simeon Palios Simeon Palios ) for and on behalf of ) Diana Shipping Inc. ) in the presence of: ) Ioannis Zafirakis SCHEDULE I DRAWDOWN NOTICE To: Diana Shipping Inc. Greece Attention: [] DRAWDOWN NOTICE We refer to the loan agreement (the "Loan Agreement") dated May , 2013 and made between ourselves, as Borrower, and yourselves as Lender in connection with a facility of up to Fifty million Dollars ($50,000,000). Terms defined in the Loan Agreement have their defined meanings when used in this Drawdown Notice. We request to borrow as follows: Amount of Advance: $[ ]; Drawdown Date: [ ]; Duration of the first Interest Period shall be [ ] months; and Payment instructions: account in our name and numbered [ ] with [ ] of [ ]. We represent and warrant that: no Event of Default or potential Event of Default has occurred or will result from the borrowing of the Advance. This notice cannot be revoked without the prior consent of the Lender. [name of signatory] Chief Financial Officer For and on behalf of Diana Containerships Inc. ACCESSION AGREEMENT to LOAN AGREEMENT dated as of May , 2012 as further amended or supplemented by and between DIANA SHIPPING INC. as Lender - and- ELUK SHIPPING COMPANY INC. as Borrower - and- DIANA CONTAINERSHIPS INC. as Guarantor , 2013 ACCESSION AGREEMENT to LOAN AGREEMENT THIS ACCESSION AGREEMENT TO LOAN AGREEMENT dated as of May , 2013, (the "Loan Agreement") is made as of theday of (the "Accession Agreement"), by and among Diana Shipping Inc., a corporation incorporated under the laws of the Marshall Islands whose registered office is at Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands MH 96960 (the "Lender"), as lender; Eluk Shipping Company Inc., a corporation incorporated under the laws of the Marshall Islands whose registered office is at Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands MH 96960, and (the "Borrower"), as borrower; and Diana Containerships Inc., a corporation incorporated under the laws of the Marshall Islands whose registered office is at Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands MH 96960, as guarantor (the "Guarantor"). Unless otherwise defined herein, the capitalized terms used herein shall have the meanings assigned to such terms in the Loan Agreement. WITNESSETH THAT: WHEREAS, the Lender, the Borrower(s) and the Guarantor desire that (the "Additional Borrower(s)"), becomes an additional Borrower under the Loan Agreement. NOW, THEREFORE, in consideration of the premises set forth above, the covenants and agreements hereinafter set forth, and other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the parties hereto agree as set forth below: 1.Amendments to the Loan Agreement. The parties hereto agree that effective as of the date hereof the Loan Agreement is amended as follows (a)All references in the Loan Agreement to "this Agreement" shall be deemed to refer to the Loan Agreement as amended and supplemented hereby; 2.Binding Nature. The Additional Borrower(s) agrees to be bound by all terms and provisions of the Loan Agreement and the Note applicable to it as a Borrower. 3.Consent. Agreement and Re-Affirmation. The Guarantor hereby reaffirms its obligations under the Loan Agreement of the obligations of the Borrower to the Lender under or in connection with the Loan Agreement, as amended hereby. 4.No Other Amendment. Except as amended hereby, the terms and conditions of the Loan Agreement shall remain in full force and effect and the Loan Agreement shall be read and construed as if the terms of this Accession Agreement were included therein by way of addition or substitution, as the case may be. 5.Counterparts. This Accession Agreement may be executed in as many counterparts as may be deemed necessary or convenient, and by the different parties hereto on separate counterparts each of which, when so executed, shall be deemed to be an original but all such counterparts shall constitute but one and the same agreement. 6.Notices. Addresses for communications shall be sent to the Additional Borrower(s) at the following in accordance with Section 8.2 of the Loan Agreement: 7.Governing. Law. This Accession Agreement shall be governed by and construed in accordance with the laws of the State of New York. 8.Accession Agreement Effective Date. All references to the Loan Agreement on and after the date hereof shall be deemed to refer to the Loan Agreement as amended and supplemented hereby, and the parties hereto agree that on and after the date hereof, the Loan Agreement, as amended and supplemented hereby, is in full force and effect. [Signature Pages FoIlow] TIHS ACCESSION AGREEMENT has been entered into on the date stated at the beginning of this Agreement. ADDITIONAL BORROWER SIGNED by ) ) for and on behalf of ) ) in the presence of: ) GUARANTOR SIGNED by ) ) for and on behalf of ) Diana Containerships Inc. ) in the presence of: ) LENDER SIGNED by ) ) for and on behalf of ) Diana Shipping Inc. ) in the presence of: )
